Exhibit 10.1

AMENDMENT 1 to WARRANT AGREEMENT

THIS FIRST AMENDMENT to WARRANT AGREEMENT (this “Amendment 1”), dated as of
March 14, 2017, is by and between Staffing 360 Solutions, Inc., a Nevada
corporation (the “Company”), and Jackson Investment Group, LLC, a Georgia
limited liability company (together with its successors and assigns, the
“Holder”).

WHEREAS, on January 26, 2017 (the “Effective Date”), the Company and Holder
entered into a Warrant Agreement (the “Warrant”), which entitled Holder to
purchase shares of the Company’s common stock, par value $0.00001 per share
(“Common Stock”), in connection with the Holder’s execution of a Note and
Warrant Purchase Agreement for the purchase of a $7,400,000 of 6% Subordinated
Secured Note on that date (the “Note Transaction”);

WHEREAS, exercise of the Warrant has the potential to constitute a change of
control event as defined in Nasdaq Rule 3635(d), and the Company intends to seek
shareholder approval of such a change of control event at a special meeting to
be called for such purpose on or before July 15, 2017; and

WHEREAS, Nasdaq has requested that the Company seek agreement from Holder not to
exercise the Warrant to obtain shares that would result in Holder owning 20% or
more of the outstanding shares in the company, pending shareholder approval as
aforesaid.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree that the Warrant shall be amended as follows:

1.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed in the Warrant.

2.

A new Section 3.9 shall be added to the Warrant, effective as of the Effective
Date, stating as follows:

Section 3.9Limitations on the Number of Shares Issuable.

(a)Notwithstanding anything herein to the contrary, the Company shall not issue
to Holder any Warrant Exercise Shares, to the extent such shares after giving
effect to such issuance after exercise and when added to the number of shares of
Common Stock issued and issuable in connection with the Note Transaction or
otherwise owned by Holder, would result in such Holder (together with such
Holder’s affiliates), (a) beneficially owning in excess of 19.9% of the number
of shares of Common Stock outstanding immediately after giving effect to such
issuance (the "Maximum Aggregate Ownership Amount") or (b) controlling in excess
of 19.9% of the total voting power of the Company's securities outstanding
immediately after giving effect to such issuance that are entitled to vote on a
matter being voted on by holders of the Common Stock (the "Maximum Aggregate
Voting Amount"), unless and until the Company obtains stockholder approval
permitting such issuances in accordance with applicable Nasdaq rules
("Stockholder Approval").

 

(b)For purposes of this Section 3.9, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1

 

--------------------------------------------------------------------------------

 

(c)For purposes of this Section 3.9, in determining the number of outstanding
shares of Common Stock, Holder may rely on the number of outstanding shares of
Common Stock as reflected in (i) the Company's most recent Quarterly Report on
Form 10-Q or Annual Report on Form 10-K, as the case may be, filed with the
Securities and Exchange Commission, (ii) a more recent public announcement by
the Company, or (iii) any other notice by the Company or the Company's transfer
agent setting forth the number of shares of Common Stock outstanding. Upon the
written or oral request of Holder, the Company shall within two business days
confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding.

 

(d)If on any attempted exercise of this Warrant, the issuance of Warrant Shares
would exceed the Maximum Aggregate Ownership Amount or the Maximum Aggregate
Voting Amount, and the Company shall not have previously obtained Stockholder
Approval at the time of exercise, then the Company shall issue to the Holder
requesting exercise such number of Warrant Exercise Shares as may be issued
below the Maximum Aggregate Ownership Amount or Maximum Aggregate Voting Amount,
as the case may be, and, with respect to the remainder of the aggregate number
of Warrant Exercise Shares, this Warrant shall not be convertible until and
unless Stockholder Approval has been obtained.

 

3.The Company agrees to submit a proposal seeking Stockholder Approval as set
forth in the new section 3.9 above at a meeting to be held on or before July 15,
2017, and if unsuccessful at that meeting then upon request of Holder not more
often than once every six (6) months; Company further agrees in connection with
each such meeting to make a recommendation of management to stockholders in
favor of approval of the proposal, and to use its customary efforts to solicit
proxies from stockholders in favor of the proposal.

 

4.This Amendment 1 may be executed in any number of original or facsimile or
electronic PDF counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Intentionally blank – signatures on next page]

 




2

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment 1 has been duly executed by the undersigned
parties hereto, effective as of the Effective Date.

Company:

Staffing 360 Solutions, Inc.



By:/s/ Brendan Flood
Name: Brendan Flood
Title:   Executive Chairman

 

Accepted and agreed:

 

Jackson Investment GROUP, LLC

 

 

 

By: /s/ Richard L. Jackson

Name:  Richard L. Jackson

Title:    CEO

 

3

 